Citation Nr: 1025371	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for 
posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

3.  Entitlement to an initial rating greater than 10 percent for 
tinnitus. 

4.  Entitlement to service connection for a right foot 
disability, including as secondary to medication prescribed to 
treat service-connected PTSD with depression.

5.  Entitlement to service connection for a right leg disability, 
including as secondary to medication prescribed to treat service-
connected PTSD with depression.

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and H.J.C., Ph.D.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  A Travel Board hearing was held at 
the RO before the undersigned Acting Veterans Law Judge in 
December 2007 and a transcript of this hearing has been added to 
the claims file.

The Board notes, in a March 2007 rating decision, the RO assigned 
a higher initial 50 percent rating for the Veteran's service-
connected PTSD effective September 6, 2005.  This decision was 
issued to the Veteran and his service representative in May 2007.  
The Veteran continued to disagree with the initial rating 
assigned for his service-connected PTSD with depression.

The Board also notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Veterans Court) recently 
held that a TDIU claim cannot be considered separate and apart 
from an increased rating claim.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Instead, the Veterans Court held that a TDIU 
claim is an attempt to obtain an appropriate rating for a 
service-connected disability.  The Veterans Court also found in 
Rice that, when entitlement to a TDIU is raised during the 
adjudicatory process of the underlying disability, it is part of 
the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran essentially 
has asserted that he is not employable by reason of his service-
connected PTSD with depression.  To date, however, the RO has not 
adjudicated this claim.  He and his wife testified in December 
2007 that the Veteran was not employable by reason of his 
service-connected PTSD with depression.  In light of Rice, and 
because it appears that the Veteran has not been advised of what 
is required to substantiate a TDIU claim, this claim is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  The issues of entitlement to service connection for 
disabilities of the right leg and right foot, each, including as 
secondary to medication prescribed to treat service-connected 
PTSD with depression, also are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO/AMC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent medical evidence shows that, prior to December 
5, 2007, the Veteran's service-connected PTSD with depression was 
manifested by occupational and social impairment with reduced 
reliability and productivity; there was no evidence of 
deficiencies in most areas or total disability.

2.  The competent medical evidence shows that, effective 
December 5, 2007, the Veteran's service-connected PTSD with 
depression is manifested by occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood; there is no evidence of 
total disability.

3.  The competent medical evidence shows that the Veteran's 
hearing loss is manifested by average puretone thresholds, at 
1000, 2000, 3000, and 4000 Hertz, of 48 decibels in the right ear 
and 50-51 decibels in the left ear with speech recognition 
ability of 94-98 percent in the right ear and of 96 percent in 
the left ear.

4.  In testimony at his December 12, 2007, Board hearing, prior 
to the promulgation of a decision in the appeal, the appellant 
requested a withdrawal of his appeal with respect to the denial 
of his higher initial rating claim for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating, but 
no higher, for PTSD with depression have been met effective 
December 5, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2009).

2.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.7, 4.85, 
4.86, Tables VI and VIA, and DC 6100 (2009).

3.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to a higher initial 
rating for tinnitus.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for PTSD with 
depression and for bilateral hearing loss are "downstream" 
elements of the RO's grant of service connection for these 
disabilities in the currently appealed rating decision.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. 
Circ. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
October 2005, VA notified the Veteran of the information and 
evidence needed to substantiate and complete a claim of service 
connection for PTSD with depression, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the October 2005 VCAA notice letter was issued 
prior to February 2006 rating decision currently on appeal.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran has not contended, and a review of the claims file 
does not show, that he is in receipt of Social Security 
Administration (SSA) disability benefits such that VA has a duty 
to attempt to obtain these records.  The Veteran was also 
provided VA examinations for his PTSD with depression and his 
hearing loss.  These examinations reviewed the symptoms in light 
of the medical history and evidence and evaluated the Veteran 
under the appropriate rating criteria.  They are adequate for 
rating purposes.
The Veteran contends that his service-connected PTSD with 
depression and his service-connected bilateral hearing loss are 
both more disabling than currently evaluated.  He testified in 
December 2007 that his service-connected PTSD with depression 
resulted in sleep disturbance and frequent awakenings during 
sleep.  He testified that he kept a "secure room" in his house 
where he went whenever he was home and feeling upset.  He denied 
having any friends and considered himself reclusive and isolated 
himself from others.  He also testified that he had been verbally 
abusive towards his wife and was stern with his children.  He 
stated that he had frequent suicidal ideation and had taken out 
his firearms, loaded them, and held them to his head on occasion.  
He had tremendous survivor's guilt and frequent nightmares.  With 
regard to bilateral hearing loss, the Veteran testified that he 
had been told by a doctor that his hearing loss was worse than 
what had been found on his VA examinations.  He also testified 
that he had difficulty hearing the television unless it was 
turned up really loudly and had to read lips to understand people 
who were talking to him.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).




PTSD

The Veteran's service-connected PTSD with depression currently is 
evaluated as 50 percent disabling effective September 6, 2005, 
under 38 C.F.R. § 4.130, DC 9411 (PTSD).  See 38 C.F.R. § 4.130, 
DC 9411 (2009).  A 50 percent rating is assigned under DC 9411 
for PTSD manifested by manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board finds that the preponderance of the evidence supports 
assigning a disability rating of 70 percent, but no higher, for 
PTSD with depression effective December 5, 2007.  Prior to 
December 5, 2007, the Veteran's service-connected PTSD with 
depression was manifested by, at worst, occupational and social 
impairment with reduced reliability and productivity.  The Board 
notes initially that the Veteran's service personnel records show 
that he had active combat service in Vietnam and was awarded the 
Combat Infantryman's Badge based on such service.  The Veteran's 
service treatment records show that he was not treated for PTSD 
with depression at any time during active service.  Instead, it 
appears that, following service separation in September 1969, he 
first was treated for stress when he was hospitalized at a 
private facility in March 1982.

The Board finds that, at least prior to December 5, 2007, the 
Veteran's service-connected PTSD with depression was no more than 
moderately disabling.  The competent medical evidence indicates 
that the Veteran first was treated for psychiatric problems when 
he was hospitalized on 2 occasions in 1982 and 1983 at a private 
facility for stress.  In between these 2 separate 
hospitalizations, the Veteran's treating psychiatrist noted on 
private outpatient treatment in April 1982 that he had stabilized 
on medication.  It appears that the Veteran next sought treatment 
for his psychiatric problems in August 2005 when he was evaluated 
by Dr. H.J.C.  In his September 2005 report of the Veteran's 
August 2005 evaluation, Dr. H.J.C. stated that the Veteran was 
visibly shaken when he spoke and was on the edge of tears.  There 
was no psychotic thinking, hallucinations, or delusions.  The 
Veteran's judgment was limited and impaired.  His memory was 
interrupted and uneven.  Dr. H.J.C. stated that the Veteran 
suffered from anxiety and was susceptible to panic episodes.  The 
Veteran reported experiencing flashbacks to Vietnam when awake 
and nightmares when he slept.  His sleep was interrupted with bad 
dreams which awakened, confused, and frightened him.  He had 
limited intimacy with his wife although he had been married to 
her for 27 years.  He had few friends and felt detached and 
estranged from most people.  The Veteran stated that he could not 
work for others and could not work with others.  He was unable to 
maintain effective social and work relationships.  The Veteran's 
GAF score of 40 showed some impairment in reality testing.  
Dr. H.J.C. concluded that the Veteran suffered from PTSD.  
It appears that the Veteran's service-connected PTSD with 
depression had improved substantially when he was seen on VA 
examination in January 2006, only a few months after he had been 
seen by Dr. H.J.C.  In January 2006, the Veteran complained of 
significant problems with emotions, anger, nightmares, and 
dreams.  He reported, however, that his relationship with his 
wife of 27 years was very stable and warm relationships with his 
grown children.  The VA examiner also stated that the Veteran had 
pretty good relationship skills although trust was an issue for 
him.  It was noted that the Veteran has had a lot of problems 
with rage over the years and had been tried on several different 
psychotropic medications, including his current medication of 
Cymbalta 60 mg.  He reported a history of suicidal ideation and 
put a loaded 357 magnum to his head on several occasions, the 
last of which occurred three years ago.  He stated that he 
currently was stable from a suicidal standpoint and had no 
current or recent intent to harm himself now or in the future.  
Mental status examination of the Veteran showed full orientation, 
speech within normal limits, no suicidal or homicidal ideation, 
and clear, coherent, goal-directed and logical thoughts.  No 
obsessions, compulsions, delusions, or hallucinations were 
present.  There was no evidence of any major concentration or 
memory disturbances.  The Veteran's GAF score was 65-75, 
indicating some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well with some meaningful interpersonal relationships.  
The diagnosis was mild to moderate PTSD.  VA examination in 
January 2007 confirmed what the prior VA examiner had observed 
1 year earlier in January 2006 because the Veteran again reported 
that his marital relationship was supportive.  The VA examiner 
stated in January 2007 that the Veteran tended to be inconsistent 
in his responses and was prone to exaggerate his symptoms 
although he was not malingering.  Mental status examination 
showed no signs of thought or mood disorders, no impairment in 
thought process, no delusions, and no hallucinations.  The 
Veteran's suicidal thoughts had been less frequent in the past 
5 years and occurred only once or twice a year.  There were no 
serious memory lapses and no obsessive rituals or compulsive 
behavior.  His speech was normal.  He reported panic attacks 
4 times a year and fewer days of depression than in the past.  He 
was anxious most of the time.  He also had difficulty 
concentrating, lacked energy and interest, and generally was 
uneasy in social situations.  

The Board notes that it is difficult to reconcile what the 
Veteran reported in August 2005 to Dr. H.J.C. (limited intimacy 
with his wife) and what Dr. H.J.C. observed (an inability to 
maintain effective social and work relationships) with what the 
Veteran reported in January 2006 to the VA examiner (a very 
stable relationship with his wife) and what the VA examiner 
observed (only mild symptoms but generally functioning pretty 
well with some meaningful interpersonal relationships).  
Dr. H.J.C.'s 2005 report also is difficult to reconcile with what 
a second VA examiner observed in January 2007 about the Veteran's 
supportive relationship with his wife.  The VA examiner noted in 
January 2007 that the Veteran tended towards inconsistent 
responses and was prone to exaggerate his psychiatric symptoms.  
For example, although the Veteran reported frequent panic 
attacks, the VA examiner noted that he also reported experiencing 
panic attacks only 4 times a year and fewer days of depression 
than in the past.  The Veteran's GAF score of 55 in January 2007 
again suggests no more than moderate disability due to his 
service-connected PTSD with depression.  The competent medical 
evidence suggests that, overall, the Veteran's service-connected 
PTSD with depression was no more than moderately disabling prior 
to December 5, 2007.  The Board finds that the criteria for a 
higher initial rating than 50 percent are not met for this time 
period.  See 38 C.F.R. § 4.130, DC 9411 (2009).

The Board also finds, however, that the criteria for an initial 
rating of 70 percent, and no higher, for the Veteran's service-
connected PTSD with depression have been met effective 
December 5, 2007.  In a letter dated on December 5, 2007, 
Dr. H.J.C. described the Veteran's mental health progress since 
his previous report in September 2005.  Dr. H.J.C. stated that 
his December 5, 2007, report was based on seeing the Veteran 
twice monthly since June 2007 (although the records of these 
outpatient visits were not provided by Dr. H.J.C. for review).  
Dr. H.J.C. stated that he had interviewed the Veteran's wife 
about the Veteran's current condition.  The Veteran reported that 
his condition has declined since 2005 and he now was excessively 
angry and expressing it in a way that is toxic to his 
relationship with [his wife] as well as people who engage him in 
work.  His anger had led to volcanic and harmful outbursts 
towards his wife and illogical decision making, poor judgment, 
and idiosyncratic and suspicious thoughts of those around him.  
Dr. H.J.C. stated that the Veteran has a ready, fire, aim 
philosophy and was quick to trigger.  The Veteran reported that 
he lived in the "kill zone" interpreting each communication as 
a fight for survival.  He had bought a second home and planned to 
move there without informing his wife.  When she questioned this 
decision, the Veteran became increasingly angry and decided to 
move to the new home without her.  The Veteran continued having 
problems sleeping and awakened with bad dreams 3-4 times a night.  
He also continued to complain of intrusive thoughts, flashbacks, 
and panic episodes.  He had little motivation and felt bitter 
towards other people who disagreed with him.  He had extreme 
difficulty getting along with others and has destroyed 
relationships with coworkers and employees.  

Mental status examination of the Veteran in December 2007 showed 
a sad and sullen mood.  Dr. H.J.C. stated that there was a thin 
and penetrable veneer between the Veteran's anger and its 
expression.  The Veteran was quick to respond with volcanic 
anger.  He tends to interpret statements as an attack and 
responds with extremes.  This behavior has harmed his 
relationship with his wife and others in the community.  The 
Veteran had impaired judgment and thinking and poor memory.  He 
was suspicious of others.  The Veteran was impulsive.  Dr. H.J.C. 
was concerned that, if the Veteran continued to behave this way, 
he will respond to a personally interpreted event in a violent 
manner and further complicate his life.  Dr. H.J.C. stated that 
the Veteran's PTSD was manifested by an inability to establish 
and maintain effective relationships, difficulty in adapting to 
stressful circumstances, and overall occupational and social 
impairment with deficiencies in work, family relationships, 
judgment, thinking, and mood.  Dr. H.J.C. also stated that the 
Veteran's occupational problems included a reduction in income 
secondary to an inability to relate and get along with others.  
The Veteran's social problems included no social life, limited 
relationships, and his relationship with his wife was in 
question.  The Veteran's GAF score was 38, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The diagnoses included 
chronic/severe PTSD.  

The Board finds that Dr. H.J.C.'s December 5, 2007, report, along 
with the credible testimony provided a week later by the Veteran 
and his wife at his Travel Board hearing, establish that his 
service-connected PTSD with depression had worsened such that a 
higher initial rating of 70 percent is warranted as of that date.  
Dr. H.J.C. specifically noted in his December 5, 2007, report 
that the Veteran reported that his anger was excessive, toxic to 
his relationship with his wife, and resulted in volcanic and 
harmful outbursts towards her.  The Veteran now demonstrated 
illogical thinking, poor judgment, and was suspicious of others.  
The Veteran reported to Dr. H.J.C. and subsequently testified 
that he now lived in the "kill zone" which Dr. H.J.C. concluded 
was a sign that the Veteran interpreted every communication as an 
attack.  The Veteran had purchased a second home without 
discussing it or informing his wife and then decided to move 
there without her when she expressed reservations about his 
decision.  Dr. H.J.C. noted that the Veteran was impulsive and 
could respond in a violent manner.  The Veteran had no social 
life, limited relationships with others, and a questionable 
relationship with his wife.  The Veteran testified, apparently 
for the first time, that he had taken out his weapons at home and 
pointed them at his head on several occasions.  He also testified 
that there was a secure room in his house where he went to avoid 
everyone.  He testified further that he had become verbally 
abusive towards his wife and experienced racing thoughts.  He 
also testified that he experienced nightly nightmares and 
significant sleep disturbance and awakening.  Dr. H.J.C. 
testified that the Veteran's impulse control was very impaired 
and he had unprovoked irritability and continuous depression.  
The Veteran's wife testified that she was afraid to leave him 
alone at home and there were problems in their marriage due to 
his insecurity.  

The Board finds that both the competent medical evidence and the 
credible lay testimony indicate that the Veteran's service-
connected PTSD with depression is manifested by occupational and 
social impairment with deficiencies in most areas as of 
December 5, 2007.  There is no indication, however, that the 
Veteran's service-connected PTSD with depression has been totally 
disabling at any time during this appeal.  Although the Veteran's 
marriage is impaired, he still is married to his wife of 29 
years.  No delusions or hallucinations or grossly inappropriate 
behavior have been noted on any examinations conducted during the 
appeal period.  There is no suggestion in the medical evidence 
that the Veteran is unable to perform his activities of daily 
living, maintain his personal hygiene, or is disoriented.  The 
Veteran also testified that he continued to work as a self-
employed carpenter, although his income had fallen dramatically 
due to disputes with those for whom he worked and his inability 
to get along with others.  This indicates that the Veteran is not 
totally disabled from a social or occupational standpoint as a 
result of his service-connected PTSD with depression.  The 
Veteran also has not identified or submitted any evidence showing 
that he is totally disabled as a result of his service-connected 
PTSD with depression.  The Board concludes that the criteria for 
an initial rating of 70 percent, but no higher, have been met for 
the Veteran's service-connected PTSD with depression effective 
December 5, 2007.  See 38 C.F.R. § 4.130, DC 9411 (2009); see 
also Fenderson, 12 Vet. App. at 119.

Hearing Loss

The Veteran's service-connected bilateral hearing loss currently 
is evaluated as zero percent disabling (non-compensable) under 
38 C.F.R. §§ 4.85, 4.86, Table VI, VIA, and DC 6100.  See 
38 C.F.R. §§ 4.85, 4.86, Table VI, VIA, and DC 6100 (2009).

DC 6100 sets out the criteria for evaluating hearing impairment 
using puretone threshold averages and speech discrimination 
scores.  Numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85; there is no 
room for subjective interpretation.  Under Table VI, a Roman 
numeral designation (I through XI) for hearing impairment is 
found based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the sum 
of the puretone threshold at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral 
designations determined using Table VI or Table VIA are combined 
using Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  See 38 C.F.R. § 4.85 (2009).

38 C.F.R. § 4.86 allows for the use of either Table VI or Table 
VIA in determining the appropriate numeric designation when there 
are exceptional patterns of hearing impairment.  The regulation 
is applicable where testing shows that the Veteran had puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 or 
more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86 (2009).

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating for 
service-connected bilateral hearing loss.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
competent medical evidence shows that, on VA examination in 
January 2006, the Veteran's complaints included bilateral hearing 
loss especially with background noise.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records, and noted that there were two pure tone hearing tests at 
his enlistment and separation physical examinations and both 
showed bilateral high frequency hearing loss.  The Veteran 
reported in-service noise exposure from artillery and combat in 
active service.  The Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
60
85
LEFT
10
10
40
75
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  The 
Veteran's pure tone threshold average was 48 decibels in the 
right ear and 50 decibels in the left ear.  The VA examiner 
stated that, although the Veteran's hearing test at his 
separation physical examination showed worsened hearing at one 
tone in the right ear, this test was incomplete and might not 
show a broader worsening in hearing at discharge.  The diagnosis 
was severe high frequency sensorineural hearing loss in both 
ears.

On VA examination in January 2007, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
60
80
LEFT
15
15
40
75
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  The 
Veteran's pure tone threshold average was 48 decibels in the 
right ear and 51 decibels in the left ear.  The VA examiner 
stated that, although there was a bilateral hearing loss which 
existed prior to service, the Veteran's hearing had worsened 
bilaterally in several high frequencies by the time he was 
discharged from active service.  The diagnosis was mild-to-severe 
sloping sensorineural hearing loss beginning at 2000 Hertz in the 
right ear and mild-to-severe sloping sensorineural hearing loss 
beginning at 1500 Hertz in the left ear.  

The Veteran also submitted several private audiology examination 
reports in support of his initial compensable rating claim for 
bilateral hearing loss.  Unfortunately, there was no 
interpretation of the audiograms conducted at either of these 
examinations in July 2002 and in April 2004.  The July 2002 
examination appears to show speech discrimination scores of 
96 percent in the right ear and of 100 percent in the left ear.  
The private audiologist commented at that time that the Veteran 
had mild to profound sensorineural hearing loss above 1000 Hertz 
bilaterally.  In April 2004, the Veteran's speech discrimination 
scores appear to be 96 percent in the right ear and 92 percent in 
the left ear.  

In a January 2007 letter, a private audiologist stated that the 
Veteran had asked her to provide a second opinion on the degree 
of his hearing loss.  She stated that she had seen the Veteran 
initially in July 2002.  At that time, the Veteran had reported 
some difficulty understanding conversations and admitted that he 
did not hear well.  An audiologic evaluation showed a mild to 
profound steeping sloping sensorineural hearing loss bilaterally 
and excellent speech discrimination scores bilaterally.  His more 
recent testing showed some minor fluctuations in hearing.

The Board finds that the Veteran's VA examination results in 
January 2006 result in the assignment of a Roman numeral of I for 
the hearing loss in each of his ears.  This equates to a zero 
percent rating under the rating criteria for bilateral hearing 
loss.  See 38 C.F.R. § 4.85, 4.86, Table VI, VIA, and DC 6100.  
The Veteran's VA examination results in January 2007 result in 
the assignment of a Roman numeral of I for the hearing loss in 
each of his ears.  This again equates to a zero percent rating 
under the rating criteria for bilateral hearing loss.  Id.  
Although the private audiograms submitted by the Veteran were not 
interpreted, the private audiologist who conducted this testing 
noted in January 2007 that the Veteran's hearing had shown only 
some minor fluctuations when comparing the results obtained in 
July 2002 and in April 2004.  The Veteran has not identified or 
submitted any other evidence showing that his service-connected 
bilateral hearing loss is compensably disabling.  Thus, the Board 
finds that criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected PTSD with 
depression or for his service-connected bilateral hearing loss.  
38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular rating 
is a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected PTSD with depression are not 
inadequate in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected PTSD with depression.  This is 
especially true because the 70 percent rating assigned for the 
Veteran's PTSD with depression effective December 5, 2007, 
contemplates moderately severe disability.  As discussed above, 
neither the competent medical evidence nor the lay testimony 
submitted in support of this claim demonstrate that the Veteran 
is totally disabled as a result of his service-connected PTSD 
with depression.  Moreover, the evidence does not demonstrate 
other related factors such as marked interference with employment 
and frequent hospitalization.  The Veteran has reported during 
this appeal that he only was hospitalized for treatment of his 
psychiatric problems in the early 1980's.  He recently submitted 
the records from these hospitalizations.  It does not appear that 
the Veteran has been hospitalized for treatment for his 
psychiatric problems since at least 1983.  The Veteran also has 
reported that he has been self-employed as a carpenter for 
approximately 30 years.  Although his annual income recently has 
fallen significantly as a result of his inability to work with 
others, it is not clear what impact PTSD has had on his ability 
to work.  The Board also notes that a claim for TDIU has been 
remanded to the RO for adjudication.  In light of the above, the 
Board finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the 
Veteran's service-connected PTSD with depression are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected bilateral hearing loss also are not 
inadequate in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected bilateral hearing loss.  As discussed 
above, the Veteran's service-connected bilateral hearing loss is 
not compensably disabling.  He has not submitted or identified 
any evidence demonstrating his entitlement to a compensable 
rating for this disability.  Moreover, the evidence does not 
demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  The Veteran does 
not contend, and the evidence does not show, that he was 
hospitalized for treatment of his service-connected bilateral 
hearing loss.  The Veteran has contended that his hearing loss 
has presented problems while working but he continues to work at 
least part-time as a carpenter.  He also has contended that his 
hearing loss makes it difficult to understand people when they 
talk to him at job sites, but he also has stated that he asks 
others to repeat themselves or speak more slowly and then can 
understand what they are saying.  In light of the above, the 
Board finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the 
Veteran's service-connected bilateral hearing loss also are not 
met.

Finally, with respect to the Veteran's claim for an initial 
rating greater than 10 percent for tinnitus, the Board notes that 
it may dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105 (West 2002).  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2007).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
appellant, through his/her authorized representative, testified 
before the Board on December 12, 2007, prior to the promulgation 
of this decision, that he was withdrawing his appeal for an 
initial rating greater than 10 percent for tinnitus.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to the Veteran's claim for 
an initial rating greater than 10 percent for tinnitus.  
Accordingly, the Board does not have jurisdiction to review this 
claim and it is dismissed.



ORDER

Entitlement to a disability rating in excess of 50 percent for 
PTSD with depression prior to December 5, 2007 is denied.

Entitlement to a disability rating of 70 percent for PTSD with 
depression is granted effective December 5, 2007.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating greater than 10 percent for 
tinnitus is dismissed.


REMAND

The Veteran has contended that he currently experiences right 
foot and right leg disabilities which are related to active 
service.  He alternatively contends that both of these 
disabilities are secondary to medication prescribed to treat his 
service-connected PTSD with depression.  The competent medical 
evidence, including a VA examination report in January 2006, has 
not addressed the Veteran's secondary service connection claim 
for his claimed disabilities of the right foot and right leg.  
Instead, following a review of the claims file and a 
comprehensive physical examination of the Veteran, the VA 
examiner opined in January 2006 that it was less likely than not 
that the Veteran's right foot and right leg pain were caused by 
or the result of an in-service right foot injury or "jungle 
rot."  The VA examiner also stated that he was unable to explain 
the etiology of the Veteran's right lower extremity pain.  Given 
the Veteran's contentions, and given the length of time which has 
elapsed since his most recent VA examination, the Board finds 
that, on remand, the Veteran should be scheduled for appropriate 
VA examination(s) which address the nature and etiology of his 
claimed disabilities of the right foot and right leg.

As noted in the Introduction, a review of the record indicates 
that the Veteran contends that he is not employable by reason of 
his service-connected PTSD with depression.  The Veteran and his 
wife testified at his December 2007 Travel Board hearing that his 
annual income as a carpenter had been reduced substantially owing 
to his problems dealing with others and working with others which 
resulted from his service-connected PTSD with depression.  As 
discussed above, the Board has found that the criteria for a 
70 percent rating for service-connected PTSD with depression are 
met after December 5, 2007.  The Veteran now meets the schedular 
criteria for a TDIU.  Although the Veteran's contentions 
regarding the impact of his service-connected PTSD with 
depression on his employability are clear from a review of the 
claims file, including his Travel Board hearing testimony, it is 
not clear whether, and to what extent, the Veteran's other 
service-connected disabilities (bilateral hearing loss and 
tinnitus) impact his employability.  The Veteran's service 
connection claims for right foot and right leg disabilities, each 
including as secondary to medication prescribed to treat his 
service-connected PTSD with depression, also are being remanded.  
Adjudication of these claims may affect the Veteran's entitlement 
to a TDIU as well.  In light of Rice v. Shinseki, 22 Vet. 
App. 447 (2009), and the Veteran's contentions regarding his 
unemployability, and because it appears that the Veteran has not 
been informed of what is required to substantiate his TDIU claim, 
it is remanded to the RO for the issuance of appropriate VCAA 
notice and adjudication.  See 38 C.F.R. § 4.16 (2009).

The RO also should attempt to obtain the Veteran's up-to-date VA 
and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
Veteran's TDIU claim.  A copy of the notice 
letter should be included in the claims file.

2.  Contact the Veteran and/or his service 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for disabilities of the right foot and/or the 
right leg, including as secondary to 
medications prescribed to treat his service-
connected PTSD with depression, since his 
service separation.  Obtain all VA treatment 
records that have not been obtained already.  
Once signed releases are obtained from the 
Veteran, obtain any private treatment records 
that have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file.

3.  The RO/AMC should schedule the Veteran 
for appropriate examination to determine the 
nature and etiology of his right foot and 
right leg disabilities, including as 
secondary to medication prescribed to treat 
service-connected PTSD with depression.  The 
claims file must be made available to the 
examiner for review.  Based on a review of 
the claims file and the results of the 
Veteran's physical examination, the examiner 
is asked to offer an opinion as to whether it 
is at least as likely as not (i.e., a 
50 percent probability or more) that any 
right foot and/or right leg disabilities are 
related to active service or any incident of 
service.  The examiner also should be asked 
to offer an opinion as to whether it is at 
least as likely as not (i.e. 50 percent 
probability or more) that any right foot 
and/or right leg disabilities were caused or 
aggravated by medication prescribed to treat 
the Veteran's service-connected PTSD with 
depression.  The examiner should identify the 
medication prescribed to treat the Veteran's 
service-connected PTSD with depression which 
caused or aggravated any right foot and/or 
right leg disabilities, if possible.  A 
complete rationale must be provided for any 
opinion(s) expressed.

4. The RO/AMC should schedule the Veteran for 
an examination to determine the impact of his 
service connected disabilities on his 
employment.  The examiner is asked to obtain 
a complete occupational history from the 
Veteran, if possible, and to offer an opinion 
as to whether, following a review of the 
claims file and physical examination of the 
Veteran, the Veteran's service-connected PTSD 
with depression, bilateral hearing loss, 
and/or tinnitus, alone or in combination, 
renders him unable to secure or follow a 
substantially gainful occupation (more than 
marginal employment).  A complete rationale 
must be provided for any opinion(s) 
expressed.  

5.  Thereafter, readjudicate the Veteran's 
claims of service connection for right foot 
and right leg disabilities, each including as 
secondary to medication prescribed to treat 
service-connected PTSD with depression, and 
his TDIU claim.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


